Exhibit 99.1 Rosetta Resources Inc. Announces 2013 Second Quarter Financial and Operational Results · Completed acquisition of new core area in Permian's Delaware Basin · Expanded ownership interest in Gates Ranch leasehold · Successfully delineated new productive Eagle Ford acreage in northern LaSalle and Live Oak Counties · Increased total daily production by 46 percent versus 2012 and by 4 percent quarter-over-quarter · Reaffirmed 2013 annual guidance for capital, production, and expenses HOUSTON, August 5, 2013 (GlobeNewswire) Rosetta Resources Inc. (NASDAQ: ROSE) (“Rosetta” or the “Company”) today reported second quarter 2013 net income of $75.4 million, or $1.27 per diluted share, versus net income of $77.0 million, or $1.46 per diluted share, for the same period in 2012.Adjusted net income (non-GAAP) for the quarter was $52.3 million, or $0.88 per diluted share, versus $30.6 million, or $0.58 per diluted share in 2012. The increase in non-GAAP net income was primarily due to production growth in core areas.A summary of the adjustments made to calculate adjusted net income is included in the attached “Non-GAAP Reconciliation Disclosure” table. “Rosetta's results in the second quarter exhibit our ongoing success in developing our portfolio of unconventional resource assets.Successful execution of our business and operational plan is one of our key strategic focus areas and we continue to deliver on that long-term charge,” said Jim Craddock, Rosetta's Chairman, CEO and President.“On July 31st, we assumed full operations of our recently acquired Permian Basin position and the current quarter includes results since the transaction close date on May 14th.Rosetta has core asset positions in two of the premier unconventional resource basins in the U.S. which will allow us to further expand our project inventory and efficiently execute our development plans to generate favorable growth and returns in 2013 and beyond.” 2013 Second Quarter Results Rosetta’s total production for the quarter averaged 48.8 thousand barrels of oil equivalent per day (“MBoe/d”), up 46 percent from the same period in 2012 and four percent from the prior quarter.The increase was a result of continued production growth from the Eagle Ford assets and the addition of newly acquired Permian assets at mid-quarter.Total production for the quarter was 62 percent liquids, up from 59 percent in 2012.Natural gas liquids (“NGLs”) production reached an all-time high level for the quarter.Oil production was 12.2 thousand barrels (“MBbls”) per day, an increase of 52 percent from the prior year and down two percent from the first quarter daily oil production rate. Second quarter production was impacted by curtailment due to a facilities constraint at Gates Ranch.Temporary curtailment associated with this facility is expected to continue through August.In addition, production volumes and mix were affected by a temporary shut-in of producing oil wells as a result of fracture stimulation operations offsetting the Klotzman lease.Currently, those Klotzman wells are back on-line and production has been restored.A summary of the Company’s production results and average sales prices by commodity is included in the attached “Summary of Operating Data” table. For the second quarter of 2013, revenues were $236.5 million compared to $198.0 million for the same period in 2012.Second quarter revenues including realized derivatives were $193.8 million in 2013 and $125.5 million in 2012.During the period, 53 percent of revenue was generated from oil sales, including the effects of realized derivatives, as compared to 52 percent a year ago. Lease operating expense (“LOE”) for the second quarter was $3.31 per barrel of oil equivalent (“BOE”), a two percent decrease versus the prior year on a per-unit basis.LOE includes the cost of direct LOE, workovers, insurance, and ad valorem tax.The Company’s total cash costs for the second quarter, including interest expense, was $15.25 per BOE on a per-unit basis, an increase of seven percent from the quarter a year ago.Lower LOE was offset by higher production taxes and additional interest expense related to the Permian acquisition.A summary of the Company’s production and operating costs on a per-unit basis is included in the attached “Summary of Operating Data” table. Operational Update In the second quarter of 2013, Rosetta made capital investments of approximately $188 million, drilling 30 gross operated wells and completing 22 wells. EAGLE FORD The Company operated five to six rigs in the Eagle Ford area during the quarter.At the end of the quarter, 45 drilled wells were awaiting completion up from 38 in the prior quarter. The following table details Rosetta's Eagle Ford gross well completion activity by area as of June 30, 2013: 2Q 2013 Completed Drilled Awaiting Completed To Date Completion Gates Ranch 11 18 Briscoe Ranch 0 4 19 Karnes Trough 2 19 6 Central Dimmit 3 12 1 Tom Hanks 1 1 1 Lopez 1 1 0 Encinal 0 4 0 Eagle Ford 18 45 In Live Oak County, Rosetta completed the Lopez Unit 1 well on acreage acquired through a farm-in.The well is located on 505 acres in the oil window and was brought on-line in April 2013. The well was completed with a 5,185-foot lateral and 15 frac stages and tested at a seven-day gross stabilized rate of 901 Bbls/d of oil, 3,550 Mcf/d of residue gas, 473 Bbls/d of NGLs for an equivalent rate of 1,966 Boe/d.Seven locations remain to be drilled and completed on the lease.Rosetta has a 100 percent working interest and 75 percent net revenue interest until payout and then reverts to a 65 percent working interest and 48.75 percent net revenue interest after payout. In northern LaSalle County, Rosetta successfully tested its Tom Hanks Eagle Ford acreage, a 3,500-acre tract. Rosetta is the operator and holds a 100 percent working interest in the delineation well. The Tom Hanks EF 1 well is located in the oil window and was completed with a 6,264-foot lateral and 19 frac stages. The well was brought on-line on July 3, 2013 and tested at a seven-day gross stabilized rate of 599 Bbls/d of oil, 192 Mcf/d of residue gas, 26 Bbls/d of NGLs for an equivalent rate of 657 Boe/d.A second Tom Hanks EF well has been drilled and is currently awaiting completion. At Gates Ranch, Rosetta acquired an additional 10 percent working interest in 46 gross producing wells and the leasehold associated with 170 future gross (17 net) drilling locations for $126 million. The net production associated with the acquisition was approximately 1,800 Boe/d as of the June 5, 2013 closing date. The Company now owns a 100 percent working interest in the entire Gates Ranch asset. Since beginning operations in the Eagle Ford area, Rosetta has completed 160 horizontal Eagle Ford wells as of June 30, 2013.Approximately 83 percent of the Company’s identified Eagle Ford inventory locations remain to be drilled and completed.During the third quarter of 2013, the Company expects to complete 15 to 20 Eagle Ford wells and operate five rigs in the play, including two to three rigs in the Gates Ranch area. During the second quarter, Rosetta tested the Tom Hanks 1 well, an exploratory Pearsall well originally completed during the first quarter. The well tested at a gross un-stabilized rate of 5.0 MMcf/d of natural gas with one percent hydrogen sulfide gas (“H2S”), at a flowing casing pressure of 5,400 psi. PERMIAN BASIN On May 14, 2013, Rosetta closed on the previously announced Permian Basin asset acquisition from Comstock Resources, Inc. The Transition Services Agreement period ended on July 31, 2013 and the Company has assumed full operations in this new core area. Rosetta operated three to four rigs in the Delaware Basin area during the second quarter.The fourth rig was added in early June.During the quarter, five Permian vertical wells were drilled and three vertical wells were completed.Rosetta expects to complete approximately 12 operated Permian vertical wells and one operated horizontal well during the third quarter. Financing and Derivatives Update As of June 30, 2013, the Company had outstanding borrowings of $190 million under Rosetta’s Senior Revolving Credit Facility (“Credit Facility”).As of July 31, 2013, Rosetta had $220 million outstanding with $580 million available for borrowing under the Credit Facility. During the quarter, Rosetta executed additional derivative transactions for 2014 and 2015 gas production and 2015 oil production.The attached “Derivatives Summary” table outlines the Company’s overall commodity derivatives position as of July 31, 2013. 2013 Outlook Rosetta is reaffirming all previously announced annual guidance ranges for capital, production, and expenses. The guidance ranges include the acquisition of the Permian Basin assets that closed on May 14, 2013.The Company’s 2013 capital guidance range of $840–$900 million, excluding acquisition capital, is based on a five to six-rig program in South Texas and a Delaware Basin program with an initial three rigs increasing to six rigs by year-end. Rosetta also reiterates the full year average daily production range of 51–55 MBoe/d, or approximately 40 percent year-over-year production growth, based on the current capital guidance.A summary of the Company's guidance for full year 2013 is outlined in the attached "Summary of Guidance" table. Rosetta Resources Inc. is an independent exploration and production company engaged in the acquisition and development of onshore unconventional resource plays in the United States of America.The Company owns well delineated positions in the Eagle Ford area in South Texas and in the Permian Basin.Rosetta is based in Houston, Texas. [ROSE-F] Forward-Looking Statements This press release includes forward-looking statements, which give the Company's current expectations or forecasts of future events based on currently available information. Forward-looking statements are statements that are not historical facts, such as expectations regarding completion of the proposed acquisition, drilling plans, including the acceleration thereof, production rates and guidance, proven reserves, resource potential, incremental transportation capacity, exit rate guidance, net present value, development plans, progress on infrastructure projects, exposures to weak oil, natural gas, and NGL prices, changes in the Company's liquidity, changes in acreage positions, expected expenses, expected capital expenditures, and projected debt balances. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling and completion of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil, liquids and natural gas price volatility; derivative transactions (including the costs associated therewith and the abilities of counterparties to perform thereunder); uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; midstream and pipeline construction difficulties and operational upsets; climatic conditions; availability and cost of material, equipment and services; the risks associated with operating in a limited number of geographic areas, including the Permian; actions or inactions of third-party operators of the Company's properties; the Company's ability to retain and hire skilled personnel; diversion of management's attention from existing operations while pursuing acquisitions or dispositions; the Company’s ability to integrate the newly acquired assets and operations, including the assets acquired in the Permian; availability and cost of capital; the strength and financial resources of the Company's competitors; regulatory developments; environmental risks; uncertainties in the capital markets; general economic and business conditions; changes in commodity prices that were not anticipated in the acquisition of the assets and operations in the Permian; industry trends; and other factors detailed in the Company's most recent Form 10-K and other filings with the Securities and Exchange Commission.If one or more of these risks or uncertainties materialize (or the consequences of such a development changes), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward-looking statements except as required by law. References to quantities of oil or natural gas may include amounts that the Company believes will ultimately be produced, but are not yet classified as “proved reserves” under SEC definitions. We use the term "net risked resources" to describe the Company's internal estimates of volumes of natural gas and oil that are not classified as proved developed reserves but are potentially recoverable through exploratory drilling or additional drilling or recovery techniques.Estimates of net risked resources are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized by the Company.Estimates of net risked resources may change significantly as development provides additional data, and actual quantities that are ultimately recovered may differ substantially from prior estimates. Investor Contact: Don O. McCormack Vice President, Treasurer and Chief Accounting Officer Rosetta Resources Inc. info@rosettaresources.com Rosetta Resources Inc. Consolidated Balance Sheet (In thousands, except par value and share amounts) June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Derivative instruments Prepaid expenses Deferred income taxes - Other current assets Total current assets Oil and natural gas properties using the full cost method of accounting: Proved properties Unproved/unevaluated properties, not subject to amortization Gathering systems and compressor stations Other fixed assets Accumulated depreciation, depletion and amortization, including impairment ) ) Total property and equipment, net Other assets: Deferred loan fees Derivative instruments Other long-term assets Total other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Royalties and other payables Deferred income taxes - Total current liabilities Long-term liabilities: Derivative instruments - Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock, $0.001 par value; authorized 5,000,000 shares; no shares issued in 2013 or 2012 - - Common stock, $0.001 par value; authorized 150,000,000 shares; issued 61,828,354 shares and 53,145,853 shares at June 30, 2013 and December 31, 2012, respectively 61 53 Additional paid-in capital Treasury stock, at cost; 717,024 and 581,717 shares at June 30, 2013 and December 31, 2012, respectively ) ) Accumulated other comprehensive income (loss) 30 ) Retained earnings (Accumulated deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Rosetta Resources Inc. Consolidated Statement of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Oil sales $ NGL sales Natural gas sales Derivative instruments Total revenues Operating costs and expenses: Lease operating expense Treating and transportation Production taxes Depreciation, depletion and amortization General and administrative costs Total operating costs and expenses Operating income Other expense (income): Interest expense, net of interest capitalized Interest income - (2
